Citation Nr: 9922032	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  93-11 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased disability evaluation for 
schizophrenia, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from June 1972 to August 
1973.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in January 1995.  The requested 
development has been completed to the extent possible and the 
case has been returned to the Board for appellate 
consideration.  This appeal originates from a decision dated 
in February 1991, by the San Juan, Puerto Rico, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that during the pendency of this appeal the 
VA General Counsel issued VAOPGCPREC 2-97, which addresses 
the issue of service connection for a disability resulting 
from alcohol or drug abuse.  In light of this opinion, which 
provides that payment of compensation for substance abuse 
disability is prohibited, the issue of service connection for 
alcohol abuse is not deemed to be inextricably intertwined 
with the increased rating issue currently before the Board, 
as previously indicated.  See Section 8052 of the Omnibus 
Budget Reconciliation Act of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388-351.  Moreover, the Board notes 
that service connection for alcoholism was denied by the RO 
in May 1998, and there has been no appeal has been filed with 
this decision.  Accordingly, this issue will not be addressed 
in the following decision.



FINDING OF FACT

The appellant's schizophrenia is manifested by complaints of 
restlessness, aggressiveness, impulsive behavior and 
disorganization and is not shown to be either a severe social 
and industrial impairment or productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.



CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 50 percent for schizophrenia are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, Diagnostic Codes 9204 (1996 & 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellant's claim for an 
increased disability evaluation for his service-connected 
psychiatric disorder is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  His assertions regarding an increase 
in severity of his psychiatric disability is deemed to be 
sufficient to render the claim plausible.  See e.g. Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well grounded claim for an increased rating). 

The Board further notes that while this appeal was pending, 
the applicable rating criteria for mental disorders, 38 
C.F.R. § 4.125 et seq., was amended effective November 7th, 
1996.  See 61 Fed. Reg. 52,695 (October 8, 1996).  Pursuant 
to VAOPGCPREC 11-97, where a regulation is amended during the 
pendency of an appeal to the Board, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, the 
Board must apply the more favorable provision.  See Dudnick 
v. Brown, 9 Vet.App. 397 (1996)(per curiam); Karnas v. 
Derwinski, 1 Vet.App. 308 (1991).  After review of the 
applicable criteria, the Board finds no substantive 
difference in the result of this decision between the 
original regulation, pre-November 7th, 1996 (old) and the 
amended version, post-November 7th, 1996 (new).  Accordingly, 
the appellant's claim will be evaluated pursuant to both the 
old and the new criteria.

Pursuant to the criteria in effect prior to November 7th, 
1996, to establish entitlement to a 100 percent disability 
evaluation there must be active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  Where 
there is lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability, a 70 
percent evaluation is warranted.  

Under the revised criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation is appropriate where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9204-9434 
(1998).

After careful review of the entire evidence of record, the 
Board concludes that the record does not demonstrate findings 
to meet the criteria for the next higher disability 
evaluation for the appellant's psychiatric disability under 
either the pre-November 7th, 1996 (old) criteria or the post-
November 7th, 1996 (new) criteria.  Accordingly, as the 
preponderance of the evidence in this case is against the 
appellant's claim, entitlement to an increased disability 
evaluation is not warranted.

In reaching this conclusion, the Board has undertaken a 
comprehensive review of the record in order to ensure an 
accurate identification of the level of disability 
attributable to the service-connected psychiatric disorder.  
Careful consideration has been given to the history of the 
appellant's psychiatric disability; however, the regulations 
do not give past medical reports precedence over the current 
medical findings.  Where an increase in the disability rating 
is at issue, the present level of the veteran's disability is 
the primary concern.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  In reaching the above conclusion, the Board places 
particular emphasis upon the findings noted on the VA 
psychiatric examination conducted in February 1998, the 
Social and Industrial Survey conducted in March 1998 as well 
as VA outpatient treatment reports dated from 1990 to 1997.

While the appellant has argued that his psychiatric disorder 
has increased in severity, the objective medical evidence of 
record fails to support these contentions.  Although he was 
noted to be restless, anxious, defensive and uncooperative on 
VA psychiatric examination in February 1998, on mental status 
examination he was found to be alert, oriented times 3 and in 
contact with reality.  His affect was considered to be 
blunted and his attention, concentration and memory were 
fair.  His speech was clear, coherent and rapid and he was 
not hallucinating, suicidal or homicidal.  Insight and 
judgment were poor and he exhibited poor impulse control.  
The examiner indicated that the diagnosis was schizophrenia, 
chronic, undifferentiated type and the Global Assessment of 
Functioning (GAF) score was 50.  

In conjunction with the above examination, a Social and 
Industrial Survey was conducted in March 1998, which yielded 
variable responses from the appellant, his wife and their 
neighbors.  The interviewer arrived at the appellant's house 
without previous notification to the appellant.  Initially, 
he was not at home but arrived shortly thereafter and was 
noted to be wearing boots that were wet and had what appeared 
to be covered with the residue of concrete.  His hands were 
noted to have calluses and had white stains compatible with 
cement stains.  In contrast to the above, the appellant 
reported that he felt worthless since he was unable to work.  
He indicated that he did not love anyone and wanted to die.  
He then noted that his medication made him function well but 
at times he becomes physically aggressive and as a 
consequence prefers to stay at home.  However, he then noted 
that he gets out of the house often and likes to walk around 
the neighborhood, go to the park to watch the children, play 
baseball and go the river.  He further denied watching 
television, reading or conversing with his neighbors.  His 
wife reported that he gets out of the house every day and 
does not tell her where he is going.  She noted that he tends 
to argue with everybody and easily becomes upset.  She 
further indicated that he has talked about killing himself; 
however, the interviewer noted that there was no history of 
suicidal attempts.  In addition, she stated that when he was 
home, he was idle and did not contribute to the management of 
the home.  The appellant's neighbor reported that he had 
known the appellant for many years and that he had always 
been a friendly person.  The appellant was reported to be a 
cordial person who conversed with his neighbors and helped 
them when asked.  He was noted to like playing guitar and to 
have a good relationship with his wife and children.  It was 
further noted that from time to time, people hire the 
appellant for an occasional job but he was noted to be 
willing to help them for free.  The appellant's brother-in-
law indicated that he did not converse with neighbors and was 
irritable and violent at home and another individual stated 
that while she did not "share" with him, she has noticed 
that he was easily upset and had frequent arguments with his 
wife and children.

In weighing the evidence of record, the Board finds that the 
evidence of record does not demonstrate the requisite 
findings to support an increased evaluation for schizophrenia 
to the 70 percent level.  While the severity of the 
appellant's psychiatric disorder is acknowledged, the Board 
concludes that the current assigned 50 percent evaluation is 
appropriate.  The appellant's level of functioning as found 
by the VA psychiatrist in February 1998 was reflected by the 
GAF score of 50.  A score of 50 is representative of moderate 
to serious symptoms.  In this case, the appellant's 
psychiatric symptomatology as summarized above, is deemed to 
be more moderate than serious in nature as that level of 
symptoms is represented by findings of a flat affect, 
circumstantial speech, occasional panic attacks or few 
friends and conflicts with peers or coworkers.  Serious 
symptoms indicated by a GAF score between 41 and 50 are shown 
by suicidal ideation, several obsessional rituals, frequent 
shoplifting or where the individual has no friends and is 
unable to keep a job.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition. Washington DC, American Psychiatric Association, 
1994.  The medical evidence of record does not document 
obsessional rituals or other indicators of severe 
psychopathology nor does it reflect that the appellant has a 
severe impairment in his ability to socialize.  The Board 
notes that during the Social and Industrial Survey, the 
appellant's neighbor indicated that the appellant was 
friendly and helpful and that he had even been hired by some 
of his neighbors for occasional jobs.  These statements, 
viewed as coming from a disinterested party, are considered 
to be credible and are deemed to be probative of the 
appellant's social and industrial capacity.  

In view of the above and the absence of any additional 
evidence to establish that the appellant's psychiatric 
disorder has increased in severity as contrasted with 
periodic acute exacerbations, entitlement to an increased 
disability evaluation is not warranted. 



ORDER

A disability evaluation in excess of 50 percent for 
schizophrenia is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

